Parsons, C. J.,
concurred, and added, that if the Court should remove a town officer, who is chosen for a year, he did not know that there was any provision in law, by which a vacancy thus created might be filled. The Court will be understood by this decision to have determined, not that they have no authority to grant an information whenever they shall think a case exhibited to them shall require it, but only that in the present case it would not be a discreet and proper exercise of their authority.
As the town clerk for the preceding year holds over until another clerk is chosen and qualified, perhaps the proper remedy is for the successor to take the oath of office, and to demand of the former clerk the records; and if they are refused, then to move for a mandamus, to command him to deliver over the records. The rule is discharged.
Upon this opinion being declared, the Attorney-General, of counsel for the respondent, moved that he should have judgment for his costs, as the party prevailing (1).
But the Court said they had no authority to give costs to the respondent in this case.

 Stat. 1784, c. 28. § 9.